DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the specie, Maresin 1, in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0079631 (‘631) in view of Sobel et al., Female Sexual Pain Disorders, 2009-03-06, p.95-104 and Wesselmann et al., Pain, 2014;155(9):1696-1701.
‘631 teaches a composition comprising a cellular-derived microparticles and optionally a therapeutic agent in a method of treating inflammation and pain (see the abstract). ‘631 teaches the suitable microparticles include maresin 1 (see claims 81 and 84). ‘631 teaches the inflammation include mucosal irritation such as vulvovaginitis (see [0129]). ‘631 teaches suitable routes of administration include ingestion and topical (see [0225]).  ‘631 teaches the therapeutic agent can be antibiotics or anti-infective agents (see [0205]). ‘631 teaches the amount of particles as in a range of 0.01 – 99 wt % (see [0211]).
‘631 does not expressly teach the treatment of vulvodynia. ‘631 does not expressly teach the herein claimed dosage and the dosing regimen.  ‘631 does not expressly teach the treatment site comprising vulvar vestibule. ‘631 does not expressly teach to use more than one type of particles in the method of treating vulvovaginitis.

Wesselmann et al. teaches vulvodynia as chronic vulvar pain without visible dermatosis (see Introduction). Wesselmann et al. teaches inflammation plays a role in the physiology of vulvodynia as pro-inflammatory cell migration to the vulvar vestibule (see page 2, top of the page). Wesselmann et al. teaches “Vulvovaginal infections are frequently identified as the inciting event for the development of LPV. It has been postulated that an inability to clear these infections and the subsequent inflammation produced may lead to the development of this condition. Both mannosebinding lectin (MBL) and NALP3 inflammosome are associated with defense against Candida species, and the genes that code for each are polymorphic. Women with RVVC have a higher MBL variant allele frequency than do controls” (see page 2, last paragraph).  Wesselmann et al. also teaches “Vulvodynia-affected mucosa demonstrates various degrees of alterations in neurokines, cytokines, and neural responsiveness. As a result, vulvodynia has been proposed by some to have a neuro-inflammatory pathogenesis, similar to other chronic pain conditions. Studying vulvodynia histology, several groups report mast cell-predominant inflammation; another group reports inflammation without mast cell predominance; and others report a total absence of inflammatory cell infiltration. Assays for pro-inflammatory cytokines/neurokines report similar inconsistent results, with some studies reporting an increase in vulvovaginal proinflammatory cytokines, increased vulvovaginal neurokine CGRP, and increased systemic IL1-RA to post-heat shock protein provocation.” (see page 3, second to last paragraph).  Wesselmann et al. further teaches “How and why inflammatory pain localizes to the vulvar vestibule in LPV remains a potentially fruitful area of future research. Reports using either Doppler flow or a novel visualization 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ maresin 1, in the herein claimed dosage and dosing regimen, in a method of treating vulvodynia. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ more than one particles in the method of treating vulvar irritation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the active compounds to the vulvar vestibule.
One of ordinary skill in the art would have been motivated to employ maresin 1, in the herein claimed dosage and dosing regimen, in a method of treating vulvodynia.  Since maresin 1 is lnown to be useful in treating inflammation and pain; and vulvodynia is a pain condition that involved inflammation, employing maresin 1 in a method of treating vulvodynia would be reasonably expected to be effective.   Furthermore, the optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Since the dosage range taught in the prior art overlaps that of the claims, prima facie case of obviousness exists.
prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
One of ordinary skill in the art would have been motivated to apply maresin 1 to the treatment site comprising vulvar vestibule. Since the pain and irritation is known to be at vulvar vestibule, applying the actives directly to the site of disease would be reasonably expected to be effectively treat the disorder.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/SAN MING R HUI/Primary Examiner, Art Unit 1627